     Case 3:19-cv-00068-MMD-CLB Document 96 Filed 04/06/21 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     CHRISTOPHER A. JONES,                             Case No. 3:19-cv-00068-MMD-CLB

7                                    Plaintiff,                       ORDER
             v.
8
      ROMEO ARANAS, et al.,
9
                                 Defendants.
10

11          On March 4, 2021, Magistrate Judge Carla L. Baldwin issued an order denying pro

12   se Plaintiff Christopher Jones’s motion for appointment of counsel. (ECF No. 80.) Jones

13   filed an objection under Fed. R. Civ. P. 72(a) to Judge Baldwin’s order. (ECF No. 85

14   (“Objection”).) Defendants filed a response. (ECF No. 92.) As further discussed below, the

15   Court overrules Plaintiff’s Objection and affirms Magistrate Judge Baldwin’s order.

16          Magistrate judges are authorized to resolve pretrial matters subject to district court

17   review under a “clearly erroneous or contrary to law” standard. 28 U.S.C. § 636(b)(1)(A);

18   see also Fed. R. Civ. P. 72(a); L.R. IB 3-1(a) (“A district judge may reconsider any pretrial

19   matter referred to a magistrate judge in a civil or criminal case pursuant to LR IB 1-3,

20   where it has been shown that the magistrate judge’s ruling is clearly erroneous or contrary

21   to law.”). “This subsection would also enable the court to delegate some of the more

22   administrative functions to a magistrate judge, such as . . . assistance in the preparation

23   of plans to achieve prompt disposition of cases in the court.” Gomez v. United States, 490

24   U.S. 858, 869 (1989). “A finding is clearly erroneous when although there is evidence to

25   support it, the reviewing body on the entire evidence is left with the definite and firm

26   conviction that a mistake has been committed.” United States v. Ressam, 593 F.3d 1095,

27   1118 (9th Cir. 2010) (quotation omitted). A magistrate judge’s pretrial order issued under

28   28 U.S.C. § 636(b)(1)(A) is not subject to de novo review, and the reviewing court “may
     Case 3:19-cv-00068-MMD-CLB Document 96 Filed 04/06/21 Page 2 of 3


1    not simply substitute its judgment for that of the deciding court.” Grimes v. City & Cnty. of

2    S.F., 951 F.2d 236, 241 (9th Cir. 1991).

3           There is no constitutional right to appointed counsel in a § 1983 action. E.g., Rand

4    v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), opinion reinstated in pertinent part, 154

5    F.3d 952, 954 n.1 (9th Cir. 1998) (en banc). The provision in 28 U.S.C. § 1915(e)(1),

6    however, gives a district court discretion to request an attorney represent an indigent civil

7    litigant. See 28 U.S.C. § 1915(e)(1) (“The court may request an attorney to represent any

8    person unable to afford counsel.”); see, e.g., Wilborn v. Escalderon, 789 F.2d 1328, 1331

9    (9th Cir. 1986). The statute, however, does not give the court authority to compel an

10   attorney to accept appointment, such that the attorney remains free to decline the request.

11   See Mallard v. U.S. Dist. Ct. for S. Dist., 490 U.S. 296, 310 (1989). Moreover, while the

12   decision to request counsel lies within the discretion of the district court, the court may

13   exercise this discretion to request counsel only under “exceptional circumstances.” Terrell

14   v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). “A finding of exceptional circumstances

15   requires an evaluation of both the likelihood of success on the merits and [the plaintiff's

16   ability to] articulate his [or her] claims pro se in light of the complexity of the legal issues

17   involved.” Id. (quoting Wilborn, 789 F.2d at 1331) (internal quotations omitted).

18          Jones cites to the same cases in his Objection as he did in seeking appointment of

19   counsel to argue the factual, legal, and medical complexities of the cited cases are no

20   different from this action. (ECF No. 85 at 5.) He further argues that Judge Baldwin failed

21   to consider his likelihood of success on the merits and his ability to articulate as a pro se

22   litigant. (Id. at 6-8.) Despite Jones’s contention, Judge Baldwin considered these various

23   reasons and found that Jones failed to demonstrate exceptional circumstances exist in

24   this action—whereas exceptional circumstances existed in the cited cases—to require a

25   request for counsel to be appointed. (ECF No. 80.) Here, Jones has worked as a prison

26   law clerk, or law library assistant, and has filed at least 20 cases since 2000. (Id. at 2 n1

27   & n2.) Jones can effectively articulate his claims pro se as evidence by his partial objection

28   to Judge Baldwin’s R&R. (See ECF No. 94 (sustaining Jones’s partial objection).) The

                                                    2
     Case 3:19-cv-00068-MMD-CLB Document 96 Filed 04/06/21 Page 3 of 3


1    Court finds that Judge Baldwin’s decision is not clearly erroneous or contrary to law. The

2    Court thus agrees with Judge Baldwin’s determination and overrules Jones’s Objection.

3          It is therefore ordered that Plaintiff Christopher Jones’s Objection (ECF No. 85) is

4    overruled.

5          DATED THIS 6th Day of April 2021.

6

7
                                              MIRANDA M. DU
8                                             CHIEF UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 3
